        Case 3:18-cv-00591-CLS Document 82 Filed 10/15/19 Page 1 of 3                      FILED
                                                                                  2019 Oct-15 PM 04:36
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHWESTERN DIVISION

CHERYL JARMON-GOODMAN,                    )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       )   Civil Action No. 3:18-CV-00591-CLS
                                          )
CITY OF MUSCLE SHOALS,                    )
ALABAMA, et al.,                          )
                                          )
      Defendants.                         )

                                      ORDER

      This action is, again, before the court on the motion to withdraw filed by

plaintiff’s counsel, Terrell McCants, on September 10, 2019. See doc no. 69 (Motion

to Withdraw as Counsel).

      This court’s initial response to that motion ordered plaintiff to file a written

response stating whether she consented to Mr. McCants’s withdrawal, and whether a

new attorney would enter an appearance on her behalf. See doc. no. 70 (Order).

Plaintiff responded by means of an affidavit affirming, among other matters, that:

(1)   she had “terminated” Mr. McCants as her attorney on September 2, 2019;

(2)   her “siblings” had retained another unidentified attorney to represent her, “but
      he will not take this case until all documentation, evidence and paperwork has
      been sent to me from Mr. McCants office or he will not proceed further”; and
      that,

(3)   “Mr. McCants has not sent any of this information to me so therefore I am left
         Case 3:18-cv-00591-CLS Document 82 Filed 10/15/19 Page 2 of 3




      without representation until my new [but unidentified] Representative of
      Counsel receives all the information from me and Mr. McCants.”

Doc. no. 71 (Plaintiff’s “Letter of Affidavit”), at 1 (emphasis supplied).

      In response, this court ordered Mr. McCants to answer “each of the allegations

of plaintiff’s affidavit.” Doc. no. 80 (Order), at 3 (emphasis in original).

      The response filed by Mr. McCants on October 11, 2019 addresses many

aspects of his relationship with plaintiff, but neglects to respond to her contention that

he has failed to return the materials delivered to him by plaintiff, as well as by her

initial attorney of record (i.e., Megan Nicole Garcia, then associated with the Revill

Law Firm in Birmingham). See doc. no. 81 (“Response to Plaintiff’s Affidavit / Order

to Show Cause”); see also id., Exhibit 1 (September 1, 2019 letter from plaintiff

stating, e.g.,: “If you [Mr. McCants] would be so kind, please send a copy of my files

to me at my current address along with any other documents that you may have . . . .

I will forward them . . . to the new attorneys that have agreed to handle my case.”)

(alteration and ellipses supplied).

      Accordingly, attorney Terrell E. McCants is hereby ORDERED to file, under

seal, on or before October 18, 2019, a copy of all documents supplied to him by

plaintiff or her previous attorneys.




                                            2
 Case 3:18-cv-00591-CLS Document 82 Filed 10/15/19 Page 3 of 3




DONE and ORDERED this 15th day of October 2019.




                                  ______________________________
                                  United States District Judge




                              3
